IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                      No. 95-60563
                                   Conference Calendar



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,


versus

WILLIAM SAPPINGTON,

                                                             Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 3:95-CR-003
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       William Sappington appeals the revocation of his probation.

Having reviewed the record and Sappington’s arguments on appeal,

we find that the district court did not abuse its discretion in

revoking probation.              See United States v. King, 990 F.2d 190, 193 (5th Cir.), cert.

denied, 114 S. Ct. 223 (1993).

  AFFIRMED.



       *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.